DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/01/2021. Claims 1, 3, 5-10, 12, 14-19, and 21 are pending in the case. Claims 1, 10, and 19 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Wagner on February 8, 2021.
The application has been amended as follows:

1. (Currently Amended) A method for evaluating user interaction data, comprising:
receiving an identification of an application tool used to edit documents via a first software application;
receiving raw user interaction data associated with editing a first document via the first software application, wherein the raw user interaction data comprises video data and metadata;
qenerating a first clip based on the raw user interaction data, by:

	in response to identifying the one or more pairs of application tool invocation timestamps, forming the first clip by concatenating a plurality of segments of the raw user interaction data corresponding to the one or more pairs of application tool invocation timestamps;
inputting the first clip into a trained machine learning analysis module;
generating, by the trained machine learning analysis module, a clip rating for the first clip by analyzing one or more characteristic features of the first clip; and
determining whether to discard the first clip based on the clip rating.

10. (Currently Amended) One or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform a method for evaluating user interaction data, the method comprising:
receiving an identification of an application tool used to edit documents via a first software application;
receiving raw user interaction data associated with editing a first document via the first software application, wherein the raw user interaction data comprises video data and metadata;
qeneratinq a first clip based on the raw user interaction data, by:

	in response to identifying the one or more pairs of application tool invocation timestamps, forming the first clip by concatenating a plurality of segments of the raw user interaction data corresponding to the one or more pairs of application tool invocation timestamps;
inputting the first clip into a trained machine learning analysis module;
generating, by the trained machine learning analysis module, a clip rating for the first clip by analyzing one or more characteristic features of the first clip; and
determining whether to discard the first clip based on the clip rating.

19. (Currently Amended) A system for evaluating user interaction data, the system comprising:
one or more processors, configured to:
	receive an identification of an application tool used to edit documents via a first software application;
	receive raw user interaction data associated with editing a first document via the first software application, wherein the raw user interaction data comprises video data and metadata;
	qenerate a first clip based on the raw user interaction data, by:

		in response to identifying the one or more pairs of application tool invocation timestamps, forming the first clip by concatenating a plurality of segments of the raw user interaction data corresponding to the one or more pairs of application tool invocation timestamps;
	input the first clip into a trained machine learning analysis module;
	generate, by the trained machine learning analysis module, a clip rating for the first clip by analyzing one or more characteristic features of the first clip; and
	determine whether to discard the first clip based on the clip rating.

Allowable Subject Matter
Claims 1, 3, 5-10, 12, 14-19, and 21 are allowed.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145